Citation Nr: 1035330	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1948 to October 
1961 and January 1962 to June 1974.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an March 2006 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current low back disability. 

2.  The Veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a 
chronic low back disability and sinusitis as both were incurred 
during active duty service. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the evidence does not establish that the Veteran 
has current low back or sinus disabilities.  Service treatment 
records show some treatment for the claimed disabilities; the 
Veteran was diagnosed with a lumbosacral spasm in September 1968 
and chronic post-nasal drip in September 1957.  However, to be 
present as a current disability, the claimed condition must be 
shown at some point during the claims period.  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the 
veteran had a claimed disability "at some point during the 
processing of his claim," satisfied the service connection 
requirement for manifestation of current disability).  In this 
case, there are no objective findings of a low back disability or 
sinusitis since the Veteran's claim for service connection was 
received in March 2005.  The service records only detail problems 
during service, decades before the Veteran's claim for 
compensation was received.  Thus, they cannot serve to show the 
existence of a current disability.   

In addition, the Veteran has not provided any statements in 
support of his claims establishing the presence of current 
disabilities.  Lay testimony is competent to establish the 
presence of observable factors and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (lay person may provide eyewitness account of medical 
symptoms).  In this case, the Veteran has not submitted any 
statements describing his symptoms or providing any specific lay 
evidence in support of his claim.  Therefore, he has not provided 
sufficient lay evidence to establish the presence of a current 
disability with respect to either of his claims.

Absent proof of the existence of the disability being claimed, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claims and they are denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2005 letter.  
While he has not received specific information regarding the 
disability rating and effective date elements of his claims in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as the claims are being denied no disability rating or 
effective date will be assigned.  Therefore, the Veteran is not 
prejudiced by the lack of notice on these elements.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

Information received from the National Personnel Records Center 
(NPRC) in May 2005 indicates that the Veteran's original service 
treatment records are not available.  The record also contains a 
February 2006 formal finding from the RO regarding the 
unavailability of the Veteran's original service records 
detailing the steps taken to obtain them, including contacting 
the Veteran by phone and letter to request any copies of records 
in his possession.  Copies of service records were received from 
the Veteran and are associated with the claims folder.  In 
addition, the claims for service connection before the Board are 
being denied for lack of a current disability.  Even if any 
additional service records were procured that noted treatment for 
the claimed disabilities in service, they could not be used to 
establish the presence of a current disability.  Therefore, the 
Board finds that remanding the claims decided herein to search 
for any additional service records would only result in further 
and needless delay.

As the record contains no evidence of a current chronic low back 
condition or sinusitis, a medical opinion is not necessary with 
respect to these claims.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, 
neither the Veteran nor his representative have identified, and 
the record does not otherwise indicate, any outstanding evidence 
that has not been obtained that is necessary for a fair 
adjudication of the matters decided on appeal.  The Veteran has 
not identified any post-service treatment for the claimed 
disabilities with either VA or private healthcare providers and 
has not provided any statements in support of his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a low back disability is 
denied. 

Entitlement to service connection for sinusitis is denied. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


